               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TRUSTEES OF THE MILWAUKEE
 CARPENTERS DISTRICT COUNCIL
 HEALTH FUND and MILWAUKEE
 CARPENTERS APPRENTICESHIP                           Case No. 18-CV-1401-JPS-JPS
 FUND,

                       Plaintiffs,                                 ORDER
 v.

 SONAG COMPANY INC.,

                       Defendant.


       On January 29, 2019, the plaintiffs filed a notice of voluntary

dismissal of this action without prejudice. (Docket #8). The Court herewith

adopts that notice. See Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly,

       IT IS ORDERED that the plaintiffs’ notice of voluntary dismissal

(Docket #8) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED without prejudice.

       Dated at Milwaukee, Wisconsin, this 31st day of January, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge
